    NOT FOR PUBLICATION
                                    UNITED STATES DISTRICT COURT
                                              DISTRICT OF NEW JERSEY


            CHAMBERS OF                                                              MARTIN LUTHER KING COURTHOUSE
      SUSAN D. WIGENTON                                                                      50 WALNUT ST.
     UNITED STATES DISTRICT JUDGE                                                          NEWARK, NJ 07101
                                                                                               973-645-5903


                                                 January 22, 2019


Ariel Barel
114 Warbler Drive
Wayne, NJ 07470
Pro Se Plaintiff


                  LETTER OPINION FILED WITH THE CLERK OF THE COURT

          Re:     Barel v. Judiciary Courts of the State of New Jersey, et al.
                  Civil Action No. 18-17567 (SDW) (LDW)

Litigant:

        Before this Court is pro se Plaintiff Ariel Barel’s (“Plaintiff”) 1 ex-parte emergency motion
for preliminary injunctive relief against Defendants The Office of Passaic County Sheriff (“PCS”)
and Richard Berdnik (“Berdnik”) (collectively, “Defendants”). 2 For the reasons discussed below,
Plaintiff’s motion is DENIED, and the Amended Complaint is DISMISSED sua sponte.

I.        BACKGROUND AND PROCEDURAL HISTORY
        On January 17, 2018, the Superior Court of New Jersey, Chancery Division, Passaic
County entered a Final Judgment of foreclosure against Plaintiff. (Dkt. No. 4-1 Annex H.) On
May 29, 2018, Ditech Financial, LLC successfully bid $100 for the foreclosed property at a
sheriff’s sale, and subsequently assigned the bid to Federal National Mortgage Association. (Id.
Annex E, F.) On or about November 28, 2018, Plaintiff was served with a notice of eviction in
the Superior Court of New Jersey, requiring him to vacate his home located at 114 Warbler Drive,
Wayne, New Jersey by January 24, 2019 at 9 a.m. (Id. Annex F, G.) On January 4, 2019, Plaintiff

1
  The caption in this matter also identifies the “United States ex rel.” as a plaintiff. There is no indication, however,
that the United States of America is, in fact, a party to this suit. The government has not entered an appearance nor
do any of the filings suggest that anyone other than Plaintiff is seeking relief. Therefore, Plaintiff’s arguments that
this matter must be stayed pursuant to Chief Judge Jose L. Linares’s Standing Order, 18-4, regarding stays of civil
matters during the current partial government shutdown are inapplicable and this matter will proceed.
2
  Plaintiff is not seeking injunctive relief against the other named defendants in this action, identified in the pleadings
as Judiciary Courts of the State of New Jersey, The Office of the Clerk of the Superior Court of New Jersey, Michelle
M. Smith (“Smith”), The Office of the Superior Court of New Jersey Judge, Paul Innes (“Innes”), and Brian V.
Fishman (“Fishman”).
filed an “Ex-Parte Emergency Motion for Preliminary Injunctive Relief” in this Court against
Defendants to enjoin his eviction. (Dkt. No. 3.) 3

II.      DISCUSSION
        To obtain a preliminary injunction, the movant must establish: “(1) a likelihood of success
on the merits; (2) he or she will suffer irreparable harm if the injunction is denied; (3) granting
relief will not result in even greater harm to the nonmoving party; and (4) the public interest favors
such relief.” Bimbo Bakeries USA, Inc. v. Botticella, 613 F.3d 102, 109 (3d Cir. 2010) (quoting
Miller v. Mitchell, 598 F.3d 139, 147 (3d Cir. 2010)) (internal quotation marks omitted).
       Here, Plaintiff has not shown a likelihood of success on the merits. Plaintiff’s motion
generally asserts that Defendants engaged in “wicked, immoral, heinous and appalling” conduct
by holding a “rigged” sheriff’s sale and serving him with eviction papers, but fails to indicate in
any detail what actions were wrongful or how the underlying foreclosure/eviction process was
improper. (Dkt. No. 3 at 5; Dkt. No. 4 at 11.)
         Further, even if Plaintiff had provided facts sufficient to support his claim, “[t]he Rooker-
Feldman doctrine bars federal district courts from hearing cases ‘that are essentially appeals from
state-court judgments.’” Nest v. Nationstar Mortg., LLC, Civ. No. 16-4282, 2016 WL 4541871,
at *2 (D.N.J. Aug. 31, 2016) (citing Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615
F.3d 159, 165 (3d Cir. 2010)). The Third Circuit has also specifically held that “the Rooker-
Feldman doctrine bars federal courts from providing relief that would invalidate a state court
foreclosure decision.” Id. (quoting Gage v. Wells Fargo Bank, NA AS, 521 F. App’x 49, 51 (3d
Cir. 2013)). The Rooker-Feldman doctrine applies when: “(1) the federal plaintiff lost in state
court; (2) the plaintiff complain[s] of injuries caused by [the] state-court judgments; (3) those
judgments were rendered before the federal suit was filed; and (4) the plaintiff is inviting the
district court to review and reject the state judgments.” Great W. Mining & Mineral Co., 615 F.3d
at 166 (citation omitted); see also Otto v. Judiciary Courts of N.J., Civ. No. 17-3424, 2018 WL
452161, at *4 (D.N.J. Jan. 16, 2018) (stating that Rooker-Feldman prohibits federal courts from
addressing any claims “that were previously adjudicated in, or are inextricably intertwined with,
that state foreclosure proceeding”); Anise v. JPMorgan Chase Bank, Civ. No. 16-8125, 2017 WL
2909758, at *4, (D.N.J. July 5, 2017) (“The Rooker-Feldman doctrine strips federal courts of
jurisdiction over controversies that are essentially appeals from state-court judgments”) (quoting
Williams v. BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014)).
        Here, all four factors are met. First, a foreclosure action was instituted against Plaintiff in
the Superior Court of New Jersey, which resulted in a final foreclosure judgment against him.
Second, Plaintiff claims that Defendants engaged in misconduct in connection with the foreclosure
proceedings, including the sheriff’s sale and notice of eviction. Third, the final judgment was
entered against Plaintiff in January 2018, and Plaintiff filed suit in this Court in December 2018.
Finally, Plaintiff’s motion asks this Court to review and invalidate the foreclosure proceeding that


3
 Plaintiff also seeks to enjoin PCS and Berdnik from all further evictions “until such time that state court foreclosure
plaintiffs [sic] Motion for Injunctive Relief can proof [sic] that they hold . . . a valid Final Judgment . . . and [a] valid
Writ of Possession.” (Dkt. No. 3 at 8-9.)


                                                             2
was fully litigated in state court. Accordingly, the Rooker-Feldman doctrine bars not only
Plaintiff’s motion, but also Plaintiff’s suit in its entirety. 4 As such, this Court will deny Plaintiff’s
motion and sua sponte dismiss the Amended Complaint 5 for failure to state a claim upon which
relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). 6
III.     CONCLUSION

      For the reasons set forth above, Plaintiff’s motion is DENIED, and the Amended
Complaint is DISMISSED sua sponte. Plaintiff shall have thirty (30) days to file a Second
Amended Complaint. An appropriate order follows.


                                                                   ___/s/ Susan D. Wigenton_____
                                                                   SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




4
  In addition, the pleadings suggest that the remaining defendants are likely immune from suit. For example, Paul
Innes, the sitting judge who signed the final judgment of foreclosure, is “immune from a suit for money damages” for
actions taken in his official capacity, Figueroa v. Blackburn, 208 F.3d 435, 440 (3d Cir. 2000) (quoting Mireles v.
Waco, 502 U.S. 9, 9 (1991)), and for acts done “in excess of [his] jurisdiction, [even where those acts] are alleged to
have been done maliciously or corruptly.” Stump v. Sparkman, 435 U.S. 349, 355-56 (1978). States and state agencies
such as the Superior Court of New Jersey are also immune from suit pursuant to the Eleventh Amendment which
protects “a state or state agency from a suit brought in federal court by one of its citizens regardless of the relief sought,
unless Congress specifically abrogates the state’s immunity or the state waives its own immunity.” Thorpe v. New
Jersey, 246 F. App’x 86, 87 (3d Cir. 2010); see also Edelman v. Jordan, 415 U.S. 651, 663 (1974); Karns v. Shanahan,
879 F.3d 504, 512-513 (3d Cir. 2018) (recognizing that Eleventh Amendment immunity extends to entities that are
deemed “arms of the state”); Johnson v. State of N.J., 869 F. Supp. 289, 296-97 (D.N.J. 1994) (noting that the “the
judicial branch is an integral part of the state of New Jersey”). Public officials, such as Berdnik, Innes, Fishman, and
Smith are insulated from suits brought against them in their individual capacities, unless they violate clearly
established statutory or constitutional rights. See Wright v. City of Pa., 409 F.3d 595, 599 (3d Cir. 2005) (citing Elder
v. Holloway, 510 U.S. 510, 514 (1994)).
5
  Plaintiff filed his motion on January 4, 2019. (Dkt. No. 3.) Before this Court ruled on that motion, and before any
defendant had been served or entered an appearance, Plaintiff filed an Amended Complaint. (Dkt. No. 4.)
6
  Although pro se complaints are “[held] to less stringent standards than formal pleadings drafted by lawyers,” Haines
v. Kerner, 404 U.S. 519, 520-21 (1972), it must still “‘state a plausible claim for relief.’” Yoder v. Wells Fargo Bank,
N.A., 566 F. App’x. 138, 141 (3d Cir. 2014) (quoting Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013)); Martin v.
U.S. Dep’t of Homeland Sec., Civ. No. 17-3129, 2017 WL 3783702, at *3 (D.N.J. Aug. 30, 2017). Failure to do so
requires dismissal. See Fed. R. Civ. P. 8(a)(2) (providing that an adequate complaint must contain “a short and plain
statement of the claim showing that the pleader is entitled to relief”); see also Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (stating that although Rule 8 does not require detailed factual allegations, “it demands more than an
unadorned, the-defendant-unlawfully-harmed-me accusation”); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
(explaining that to survive a Rule 12(b)(6) motion to dismiss, a plaintiff’s “[f]actual allegations must be enough to
raise a right to relief above the speculative level”).


                                                              3
